Case: 12-20298       Document: 00512085759         Page: 1     Date Filed: 12/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 17, 2012
                                     No. 12-20298
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ROLANDO JAVIER CONTRERAS-GONZALEZ, also known as Homero
Medina-Gonzalez, also known as Homero Medina, also known as Rolando Javier
Contreras Gonzalez,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CR-705-1


Before DAVIS, OWEN, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Rolando Javier
Contreras-Gonzalez has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States v.
Flores, 632 F.3d 229 (5th Cir. 2011).            Contreras-Gonzalez has not filed a
response. We have reviewed counsel’s brief and the relevant portions of the


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20298   Document: 00512085759     Page: 2   Date Filed: 12/17/2012

                                No. 12-20298

record reflected therein. We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                     2